Citation Nr: 1521425	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  94-46 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for Brown-Sequard Syndrome to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to November 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues were previously remanded by the Board in March 2011 and April 2012 for additional development.  The issues have since returned to the Board.

The issue of entitlement to service connection for a cervical spine disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate a current diagnosis of Brown-Sequard Syndrome.

CONCLUSION OF LAW

The criteria for entitlement to service connection for Brown-Sequard Syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall considerations

As noted above, the Board most remanded this claim in March 2011 and April 2012 for further development, specifically to obtain a VA examination for the Veteran's Brown-Sequard Syndrome and issue a supplemental statement of the case (SSOC).  The Veteran was afforded the appropriate VA examinations in December 2011 and September 2013.  The claim was readjudicated in an SSOC dated August 2014.  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA letters dated in April 2008, April 2011 and August 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  Social Security Administration (SSA) disability records have been associated with the file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

A VA medical opinion was provided most recently in September 2013 and the most recent VA examination was conducted in December 2011.  The 2013 medical examiner considered the Veteran's complaints, service treatment records, post-service treatment records and provided a clear rationale for the opinion provided.  Based on the foregoing, the examiner concluded that the Veteran did not have a current diagnosis of Brown-squared Syndrome.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.



Service Connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225  (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Analysis 

The Veteran claims entitlement to service connection for Brown-Sequard syndrome.

The record does not show the Veteran has had Brown-Squared syndrome at any time during the appeal period.  VA treatment records are absent complaints or treatment of any Brown-Sequard syndrome.  Both VA examiners in December 2011 and September 2013 found the Veteran did not have Brown-Squared syndrome.  The December VA examiner specifically stated that the Veteran did not have Brown-Sequard syndrome at the time of examination and the 2010 MRI did not show any enhacement of spinal lesions.  It was noted the Veteran had a Brown-Sequard diagnosis in 1993 prior to surgery but the Veteran had thoracic surgery for the diagnosis to improve the syndrome.  The September 2013 VA examiner clearly stated the Veteran did not have Brown-Sequard syndrome and it was not an episodic condition.  There is no conflicting medical opinion of record.  

Though the Veteran contends his has a current Brown-Sequard syndrome, he is not competent to provide this, as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Absent evidence of a current Brown-Sequard Syndrome diagnosis, the Board concludes that the claims of entitlement to service connection for Brown-Sequard syndrome must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Brown-Sequard syndrome is denied.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the claim of entitlement to service connection for a cervical spine condition must be remanded for further evidentiary development.

The Veteran asserts a cervical spine condition onset in service as a result of a February 1979 automobile accident.  See Veteran's statement dated April 12, 2007.  The Veteran alternatively asserts a cervical spine condition is secondary to his left knee condition and/or his service connected compression fracture of L1.  See VA Form 526 received March 9, 2008 (secondary to left knee condition) and statement received October 17, 1996 (secondary to compression fracture of L1).  The Board notes the October 1996 assertion that neck symptoms were secondary to his service-connected compression fracture of L1 was submitted in relation to an increased rating claim for his compression fracture.     

The December 2011 VA examiner provided a positive nexus opinion regarding the Veteran's cervical spine condition and service.  However, the VA examiner supported the positive opinion with information regarding the Veteran's lumbar spine.  Thereafter, the Veteran was afforded a VA examination in September 2013 and the VA examiner provided a negative nexus opinion.  The VA examiner rationed that the condition was not related to service because the service treatment records did not document a chronic, ongoing treatment or condition for a cervical disability.  The Board finds the September 2013 opinion is inadequate as the examiner appears to rely solely on the lack of service treatment records documenting complaints or treatment.  On Remand, an addendum opinion must be provided to determine the etiology of the Veteran's cervical spine condition.  

Accordingly, the case is REMANDED for the following action:

1. After any additional development deemed necessary is completed, schedule the Veteran for a VA examination with an appropriate examiner to evaluate the nature and etiology of any current cervical spine condition to include as secondary to his service-connected conditions (compression fracture L1, right shoulder, left and right knee and right hip conditions).  The claims file must be made available to the examiner(s) (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner(s) should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any currently cervical spine condition is either:  

(a) Related to the Veteran's military service or 

(b) caused or aggravated by his service-connected conditions (compression fracture L1, right shoulder, left and right knee and right hip conditions)?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

2.  Following the completion of the foregoing, the AMC should readjudicate the Veteran's claim of service connection for a cervical spine condition.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


